Title: [Diary entry: 6 January 1786]
From: Washington, George
To: 

Friday 6th. Thermometer at 30 in the Morng. 28 at Noon and 30 at Night. Wind at No. Et. in the Morning, which was Cloudy, with intervals of Snow through the day and very cold. The wind towards Night getting to the No. Westward blew h[ar]d. My Boat went up with a load of Flour to Alexandria from my Mill for Mr. Hartshorne. A distressing time It is to be feared the people must have had of it & probably would not, after all, reach the Port.